Examiner’s Amendment Authorized Via Telephonic Interview
1.	As explained in the attached interview summary, on November 20, 2020 examiner was authorized by applicant’s representative Doug Owens (Reg. No. 51314) to enter the following claim amendments:
Claims
1. (Currently Amended) A display 
a cover window,
a display panel arranged below the cover window, 
a fingerprint sensor disposed below a fingerprint sensing area of the cover window and the display panel and configured to sense a fingerprint on the cover window, wherein the display panel consists of a plurality of display pixels arranged in rows divided between first and second sets of rows, the first set of the rows overlapping the fingerprint sensing area and the second set of the rows overlapping an area excluding the fingerprint sensing area,
a first driver configured to apply a signal to  first set of rows
a second driver configured to apply a signal to the second set of rows
a controller configured to cause the first driver to apply an enable signal to pixels corresponding to the fingerprint sensing area the fingerprint sensing area corresponding to the fingerprint sensor on the cover window.

2. (Currently Amended) The display of claim 1, wherein the controller is configured to cause the second driver to transmit a disable signal to the second set of the rows to 

3. (Currently Amended) The display of claim 1, wherein the controller is configured to:
cause the first driver to apply the enable signal to pixels of the first set of the rows
cause the first driver to apply the enable signal to pixels of the first set of the rows connected through a second line when the pixels connected through the first line emit light.

4. (Original) The display of claim 1, wherein the controller is configured to cause the first driver to apply the enable signal to pixels connected through a first line and pixels connected through a second line such that the pixels connected through the first line and the pixels connected through the second line emit light.

5. (Currently Amended) The display of claim 1, further comprising:
a third driver connected to the pixels corresponding to the fingerprint sensing area
wherein the controller is configured to cause the third driver to apply the enable pixels corresponding to the fingerprint sensing area 

6. (Previously Presented) The display of claim 1, wherein the first driver and the second driver correspond to gate drivers or emission drivers.

7. (Currently Amended) The display of claim 1, wherein the controller is configured to cause the first driver to apply a preset voltage to the pixels corresponding to the fingerprint sensing area

8. (Currently Amended) The display of claim 1, wherein the controller is configured to cause the pixels corresponding to the fingerprint sensing area set of the rows to emit light at a second luminous flux when the finger touches the fingerprint sensing area, and
wherein the first luminous flux and the second luminous flux have different values.

9. (Currently Amended) An electronic device comprising:
a housing,
a display arranged in the housing
a cover arranged over the display,

a fingerprint sensor disposed below a fingerprint sensing area of the cover and the display and configured to sense a fingerprint on the cover, wherein the display consists of a plurality of pixels arranged in rows divided between first, second, and third sets of rows, the first set of rows overlapping the fingerprint sensing area and the second and third sets of rows overlapping an area excluding the fingerprint sensing area
a first driver electrically connected from  first set of the 
a second driver electrically connected from  second set of the 
a third driver electrically connected from  third set of the 
at least one processor placed in the housing and electrically connected to the display, the array of touch-sensor electrodes, and the fingerprint sensor, and
at least one memory placed in the housing, electrically connected to the processor, and configured to store instructions,
wherein the first set, second set and third set of the first set of the rows corresponds to the fingerprint sensing area, and 
wherein, the instructions, when executed, cause the processor to:
provide a graphical user interface (GUI) for indicating a location of the fingerprint sensor on the display,

control the display to emit light in or around the fingerprint sensing area when the finger of the user is sensed,
control the fingerprint sensor to sense a fingerprint of the finger based on light reflected by the finger among at least a portion of the light emitted from the display, and
perform authentication by using the sensed fingerprint.

10. (Original) The electronic device of claim 9, wherein the at least one processor includes a display drive integrated circuit (IC) and an application processor (AP).

11. (Currently Amended) The electronic device of claim 10, wherein the instructions cause the display drive IC to provide the graphical user interface on the display.

12. (Original) The electronic device of claim 11, wherein the instructions cause the display driver IC to provide the graphical user interface in the vicinity of the fingerprint sensing area or the fingerprint sensing area while turning off the remainder of the display.

13. (Currently Amended) The electronic device of claim 10, wherein the display drive IC includes:
a plurality of columns of the plurality of pixels,
at least one gate driver electrically connected to the 
at least one emission circuit electrically connected to the 

14. (Previously Presented) The electronic device of claim 9, wherein 
the first driver includes a first emission circuit, 
the second driver includes a second emission circuit, and 
the third driver includes a third emission circuit. 

15. (Currently Amended) The electronic device of claim 14, wherein the number of rows connected to the first emission circuit is less than the number of rows connected to the second emission circuit.
Claims Allowed
2.	Claims 1-15 are allowed.
Reasons for Allowance
3.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Independent claim 1 identifies the distinct features: “wherein the display panel(FIG. 2A: 1040) consists of a plurality of display pixels(FIG. 2A: 1041, 1042, 1043 and other unlabeled boxes identical sized as 1041, 1042 and 1043) arranged in rows divided between first(FIG. 2A: rows of boxes identical to 1041 that are in rows that overlap 104a) and second sets of rows(FIG. 2A: rows of boxes identical to 1041 that do not overlap 104a), the first set of the rows(FIG. 2A: rows of boxes identical to 1041 that are in rows that overlap 104a) overlapping the fingerprint sensing area(FIG. 2A: 1040a) and the second set of the rows(FIG. 2A: rows of boxes identical to 1041 that do not overlap 104a) overlapping an area(FIG. 2A: portion of 1040 overlapped by rows of boxes identical to 1041 that do not overlap 104a) excluding the fingerprint sensing area(FIG. 2A: 1040a), a first driver(FIG. 2A: EM1) configured to apply a signal(¶0066, especially – “enable signal”) to the first set of rows(FIG. 2A: rows of boxes identical to 1041 that are in rows that overlap 104a), a second driver(FIG. 2A: 114) configured to apply a signal(¶0074, especially – “enable signal”) to the second set of rows FIG. 2A: rows of boxes identical to 1041 that do not overlap 104a), and a controller(FIG. 2A: 116) configured to cause the first driver(FIG. 2A: EM1) to apply an enable signal(¶0066, especially – “enable signal”) to pixels corresponding to the fingerprint sensing area(FIG. 2A: 1040a) to emit light when a finger touches the fingerprint sensing area(FIG. 2A: 1040a) corresponding to the fingerprint sensor(FIG. 2A: 1190)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2017/0220838 A1 to He et al. (“He”) and U.S. Patent Pub. No. 2015/0316976 A1 to Toyotaka et al. (“Toyotaka”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	As to claim 1, He discloses a display (FIGs. 4A-4B; ¶0071) comprising:
a cover window(431)(FIG. 4A; ¶0071),
a display panel(433)(FIG. 4A; ¶0071) arranged below the cover window(431)(FIG. 4A; ¶0071), 
a fingerprint sensor(701, 702)(FIG. 4B; ¶0074) disposed below a fingerprint sensing area(613, 615)(FIGs. 4A, 4B; ¶0072) of the cover window(431)(FIG. 4A; ¶0071) and the display panel(433)(FIG. 4A; ¶0071) and configured to sense a fingerprint(445)(FIG. 4A; ¶0072) on the cover window(431)(FIG. 4A; ¶0071), wherein the display panel(433)(FIG. 4A; ¶0071) consists of a plurality of display pixels (¶¶0062, 0071), and
a controller (¶0066) configured to cause the display panel(433)(FIG. 4A; ¶¶0066, 0071) to apply an enable signal to pixels corresponding to the fingerprint sensing area(613, 615)(FIGs. 4A, 4B; ¶0072) to emit light when a finger(445)(FIG. 4A; ¶0072) touches the fingerprint sensing area(613, 615)(FIGs. 4A, 4B; ¶¶0066,  corresponding to the fingerprint sensor(701, 702)(FIG. 4B; ¶0074) on the cover window(431)(FIG. 4A; ¶0071).
He does not expressly disclose a plurality of display pixels arranged in rows divided between first and second sets of rows, the first set of the rows overlapping the fingerprint sensing area and the second set of the rows overlapping an area excluding the fingerprint sensing area,
a first driver configured to apply a signal to the first set of rows, 
a second driver configured to apply a signal to the second set of rows, and
a controller configured to cause the first driver to apply an enable signal to pixels corresponding to the fingerprint sensing area to emit light when a finger touches the fingerprint sensing area corresponding to the fingerprint sensor.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Toyotaka discloses a plurality of display pixels(100)(FIG. 2A; ¶¶0041, 0054) arranged in rows(FIG. 2A: 100; ¶¶0041, 0054) divided between first(rows in 230(2))(FIG. 2A; ¶0043) and second sets of rows(rows in 230(1))(FIG. 2A; ¶0043), a first driver(232G2)(FIG. 2A; ¶0045) configured to apply signals to the first set of rows(rows in 230(2))(FIG. 2A: 100; ¶¶0041, 0043, 0045, 0054), a second driver(232G2)(FIG. 2A; ¶0045)  configured to apply signals to the second set of rows(rows in 230(1))(FIG. 2A: 100; ¶¶0041, 0043, 0045, 0054).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify He with Toyotaka to provide an electronic device having a display that may be folded (¶0041).
He and Toyotaka do not teach the first set of the rows overlapping the fingerprint sensing area and the second set of the rows overlapping an area excluding the fingerprint sensing area, a first driver configured to apply a signal to the first set of rows, a second driver configured to apply a signal to the second set of rows, and a controller configured to cause the first driver to apply an enable signal to pixels corresponding to the fingerprint sensing area to emit light when a finger touches the fingerprint sensing area corresponding to the fingerprint sensor on the cover window.




    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Independent claim 9 identifies the distinct features: “wherein the display(FIG. 2A: 1040) consists of a plurality of pixels(FIG. 2A: 1041, 1042, 1043 and other unlabeled boxes identical sized as 1041, 1042 and 1043) arranged in rows divided between first(FIG. 2A: rows of boxes identical to 1041 that are in rows that overlap 104a), second(FIG. 2A: rows of boxes identical to 1041 that are in rows above the rows that overlap 104a), and third sets of rows(FIG. 2A: rows of boxes identical to 1041 that are in rows below the rows that overlap 104a), the first set of the rows(FIG. 2A: rows of boxes identical to 1041 that are in rows that overlap 104a) overlapping the fingerprint sensing area(FIG. 2A: 1040a) and the second(FIG. 2A: rows of boxes identical to 1041 that are in rows above the rows that overlap 104a) and the third sets of the rows(FIG. 2A: rows of boxes identical to 1041 that are in rows below the rows that overlap 104a) overlapping an area(FIG. 2A: portion of 1040 overlapped by rows of boxes identical to 1041 that do not overlap 104a) excluding the fingerprint sensing area(FIG. 2A: 1040a), wherein the first set(FIG. 2A: rows of boxes identical to 1041 that are in rows that overlap 104a), second set(FIG. 2A: rows of boxes identical to 1041 that are in rows above the rows that overlap 104a) and third set of the rows(FIG. 2A: rows of boxes identical to 1041 that are in rows below the rows that overlap 104a) are different from each other and the first set of the rows(FIG. 2A: rows of boxes identical to 1041 that are in rows that overlap 104a) corresponds to the fingerprint sensing area(FIG. 2A: 1040a)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2017/0220838 A1 to He et al. (“He”), U.S. Patent Pub. No. 2016/0283772 A1 to Nelson and U.S. Patent Pub. No. 2015/0316976 A1 to Toyotaka et al. (“Toyotaka”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

As to claim 9, an embodiment of He discloses an electronic device (FIGs. 4A-4B; ¶0071) comprising:
a housing(Electronic Device Housing)(FIGs. 2A, 4A; ¶¶0023, 0054),
	a display(433)(FIG. 4A; ¶0071) arranged in the housing(Electronic Device Housing)(FIGs. 2A, 4A; ¶0054), 
a cover(431)(FIG. 4A; ¶0071) arranged over the display(433)(FIG. 4A; ¶0071),
a fingerprint sensor(701, 702)(FIG. 4B; ¶0074) disposed below a fingerprint sensing area(613, 615)(FIGs. 4A, 4B; ¶0072) of the cover(431)(FIG. 4A; ¶0071) and the display(433)(FIG. 4A; ¶0071) and configured to sense a fingerprint(445)(FIG. 4A; ¶0072) on the cover(431)(FIG. 4A; ¶0071), wherein the display(433)(FIG. 4A; ¶0071) consists of a plurality of pixels (¶¶0062, 0071).
	The embodiment of He does not expressly disclose an array of touch-sensor electrodes arranged between the cover and the display or inside the display to sense a touch on the cover;
wherein the display consists of a plurality of pixels arranged in rows divided between first, second, and third sets of rows, the first set of rows overlapping the fingerprint sensing area and the second and third sets of rows overlapping an area excluding the fingerprint sensing area, a first driver electrically connected from the first set of the rows, a second driver electrically connected from the second set of the rows, a third driver electrically connected from the third set of the rows,
at least one processor placed in the housing and electrically connected to the display, the array of touch-sensor electrodes, and the fingerprint sensor, and
at least one memory placed in the housing, electrically connected to the processor, and configured to store instructions,
wherein the first set, second set and third set of the rows are different from each other and the first set of the rows corresponds to the fingerprint sensing area, and 
wherein, the instructions, when executed, cause the processor to:
provide a graphical user interface (GUI) for indicating a location of the fingerprint sensor on the display,
receive data for sensing a finger of a user in proximity to or in contact with the fingerprint sensing area,
control the display to emit light in or around the fingerprint sensing area when the finger of the user is sensed,
control the fingerprint sensor to sense a fingerprint of the finger based on light reflected by the finger among at least a portion of the light emitted from the display, and
perform authentication by using the sensed fingerprint.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Another embodiment of He discloses a touch-sensor electrode(Device Screen Assembly with Top Touch Sensing Layers)(FIG. 2C; ¶0058) arranged between the cover(Top Transparent Layer)(FIG. 2C; ¶0058) and the display(Bottom Display Layers)(FIG. 2C; ¶0058) or inside the display to sense a touch on the cover.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the embodiment of He with another embodiment of He to provide an electronic device that is able to receive touch inputs.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
     
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

	Nelson discloses an array of touch-sensor electrodes(18)(FIG. 2; ¶¶0031, 0044 – this discloses a capacitive or resistive touch sensor able to detect the location of a user’s finger, which inherently includes touch-sensor electrodes);

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

	Nelson discloses an array of touch-sensor electrodes(18)(FIG. 2; ¶¶0031, 0044 – this discloses a capacitive or resistive touch sensor able to detect the location of a user’s finger, which inherently includes touch-sensor electrodes); at least one processor(48)(FIG. 3; ¶¶0039, 0050) placed in the housing(12)(FIGs. 1-2; ¶0031) and electrically connected to the display(16)(FIGs. 1, 3; ¶¶0031, 0054), the array of touch-sensor electrodes(18)(FIGs. 2-3; ¶¶0031, 0055), and the fingerprint sensor(20: 22 & 24)(FIGs. 1, 3; ¶¶0031, 0034), and
	at least one memory(56)(FIG. 3; ¶¶0051-0052) placed in the housing(12)(FIGs. 1-2; ¶0031), electrically connected to the processor(48)(FIG. 1; ¶¶0050-0051), and configured to store instructions(50, 52)(FIG. 3; ¶¶0050-0051),
	 and wherein, the instructions(50, 52)(FIG. 3; ¶¶0050-0051), when executed, cause the processor(48)(FIG. 1; ¶¶0050-0051 – instructions 50 and 52 are executed  to: provide a graphical user interface (GUI)(28)(FIG. 1; ¶0032) for indicating a location(28)(FIG. 1; ¶0032) of the fingerprint sensor(20: 22 & 24)(FIG. 1; ¶¶0031, 0034) on the display(16)(FIG. 1; 0031),
	receive data for sensing a finger of a user in proximity to or in contact with the fingerprint sensing area(area above 22)(FIG. 2; ¶¶0031, 0034-0035),
	control the display(16)(FIG. 1; ¶0031) to emit light in or around the fingerprint sensing area when the finger of the user is sensed (¶¶0034, 0037-0038),
	control the fingerprint sensor(20: 22 & 24)(FIG. 1; ¶¶0031, 0034) to sense a fingerprint of the finger based on light reflected by the finger among at least a portion of the light emitted from the display (Abstract; ¶¶0034-0035, 0047, 0049), and
	perform authentication by using the sensed fingerprint (¶¶0035-0036).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the cited embodiments of He to include: (i) Nelson’s teaching of an array of touch-sensor electrodes to facilitate the detection of the location of a user’s finger in proximity to or in contact with the electronic device; (ii) Nelson’s teaching of at least one processor placed in the housing and electrically connected to the display, the array of touch-sensor electrodes, and the fingerprint sensor to coordinate the displaying and receiving inputs to the fingerprint sensor and touch-sensor; (iii) Nelson’s teaching of and at least one memory placed in the housing, electrically connected to the processor, and configured to store instructions to provide an electronic device the operations of which may be updated; (iii) Nelson’s teaching of wherein, the instructions, when executed, cause the processor to: provide a graphical user interface (GUI) for indicating a location of the fingerprint sensor on the display to coordinate the displaying with the device’s other operations; (iv) Nelson’s teaching of receive data for sensing a finger of a user in proximity to or in contact with the fingerprint sensing area to coordinate the receiving input to the fingerprint sensor with the device’s other operations; (v) Nelson’s teaching of control the display to emit light in or around the fingerprint sensing area when the finger of the user is sensed to coordinate the displaying with the device’s other operations; (vi) Nelson’s teaching of control the fingerprint sensor to sense a fingerprint of the finger based on light reflected by the finger among at least a portion of the light emitted by the display to coordinate the receiving inputs to the fingerprint sensor with the device’s other operations; and (vii) Nelson’s teaching of and perform authentication by using the sensed fingerprint to facilitate unlocking the touchscreen based on recognizing an authorized user.

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
      
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Toyotaka discloses wherein the display(230)(FIGs. 4 and 5A-5D; ¶0041) consists of a plurality of pixels(100)(FIG. 4; ¶¶0041, 0054) arranged in rows(100)(FIG. 4: 100; ¶¶0041, 0054) divided between first(rows in 230(3))(FIGs 4, 51-5D; ¶0041), second(rows in 230(2))(FIGs 4, 51-5D; ¶0041), and third sets of rows(rows in 230(1))(FIGs 4, 51-5D; ¶0041); wherein the first set(rows in 230(3))(FIGs 4, 51-5D; ¶0041), second set(rows in 230(2))(FIGs 4, 51-5D; ¶0041) and third set(rows in 230(1))(FIGs 4, 51-5D; ¶0041) of the rows are different from each other(FIGs 4, 51-5D: rows in 230(1), 230(2) and 230(3); ¶0041), a first driver(232G3)(FIG. 4; ¶0045) electrically connected from the first set of the rows(rows in 230(3))(FIGs 4, 51-5D; ¶0041), a second driver(232G2)(FIG. 4; ¶0045)  electrically connected from the second set of the rows(rows in 230(2))(FIGs 4, 51-5D; ¶0041), a third driver(232G1)(FIG. 4; ¶0045) electrically connected from the third set of the rows(rows in 230(1))(FIGs 4, 51-5D; ¶0041),
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the cited embodiments of He and Nelson with Toyotaka to provide an electronic device having a display that may be folded (¶0041).
He, Nelson and Toyotaka do not teach wherein the display consists of a plurality of pixels arranged in rows divided between first, second, and third sets of rows, the first set of the rows overlapping the fingerprint sensing area and the second and the third sets of the rows overlapping an area excluding the fingerprint sensing area, wherein the first set, second set and third set of the rows are different from each other and the first set of the rows corresponds to the fingerprint sensing area.
Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid prosecution delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571)270-3891.  The examiner can normally be reached on Monday-Friday, 10 am-7pm, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692